UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2043


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

BUSCH GARDENS / SEA WORLD ORGANIZATION; ZENA LOFTON, Lead
Candidate Experience Cons.; TAMMY PREZ, Human Resource Dept.; BUSCH
GARDEN POLICE (SECURITY),

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:21-cv-00544-DJN)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order dismissing his 42

U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Allen v. Busch Gardens/Sea World Org., No. 3:21-cv-00544-DJN (E.D. Va. Sept.

16, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2